Citation Nr: 1208415	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for post-traumatic stress disorder (PTSD) prior to January 26, 2007 and a disability rating greater than 70 percent beginning January 26, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted service connection for PTSD, assigning a 30 percent disability rating effective August 8, 2005, the day of the Veteran's claim for service connection.  

This case was previously before the Board in October 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

By rating decision dated in December 2011 the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective January 26, 2007, the date of a statement from the Veteran's treating physician showing increased symptomatology.  The Veteran's appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to January 26, 2007, the Veteran's PTSD was manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, flashbacks, nightmares, social isolation, irritability, and impaired anger management as well as dysphoric affect with a restricted range and his mood was dysthymic

2.  Beginning January 26, 2007 the Veteran's PTSD has been manifested by no more than some occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including suicidal ideation; near-continuous panic or depression affecting his ability to function independently; and difficulty adapting in stressful circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for PTSD, for the period of time prior to January 26, 2007, are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for disability rating greater than 70 percent for PTSD, for the period of time prior to January 26, 2007, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected PTSD is more disabling than currently evaluated both prior to and beginning January 26, 2007.    

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 30 percent disability rating is assigned under DC 9411 when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.   

Analysis

The Veteran submitted an initial claim for service connection for PTSD in August 2005.  He was afforded a VA examination in November 2005 which showed a diagnosis of PTSD and, by rating decision dated in May 2006, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective August 8, 2005, the day of the Veteran's claim for service connection.  The Veteran disagreed with this initial rating and perfected an appeal of the May 2006 rating decision.  Subsequently, in October 2010 the Board remanded the case for more development.  Pursuant to the October 2010 Board remand the Veteran was afforded a second VA examination, dated in December 2010.  By rating decision dated in December 2011 the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective January 26, 2007, the date of a statement from the Veteran's treating physician showing increased symptomatology.  

There are two periods of time at issue here: from August 8, 2005 to January 26, 2007, when the Veteran's PTSD was evaluated as 30 percent disabling; and from January 26, 2007 to the present, while the Veteran's PTSD was evaluated as 70 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in November 2005 and December 2010 .  During the November 2005 VA examination the Veteran denied any hospitalizations for physical health or mental health reasons since his discharge from military service.  He also denied any use of detox or rehab and also denied any psychiatric medications.  He reported that he had seen a counselor off and on at the Vet Center for the last eight years.  The examiner noted that a September 2005 statement from the Vet Center indicated that the Veteran was suffering from PTSD.  

The Veteran indicated that his psychiatric symptoms had been worsening over the past year . He felt he was having increasing problems with anger, as well as an exaggerated startled response and social withdrawal.  He also reported a worsening depressive experience.  He denied any remission in his symptoms.  

He reported that he had worked as a state veteran's counselor since 1994.  He indicated that he was recently having difficulty at work managing his anger and his antisocial behavior since October 2003.  He was promoted to a senior counselor in 2001 but then was demoted 11 months later.  

The Veteran had a history of two divorces, he was married the first time from 1977 to 1980 and married the second time from 1992 to 2003.  He had no children.  He had a history of assaultive behavior, primarily towards his second wife, until the last incident in 2003.  He denied any problems with alcohol or drug abuse and also denied a history of significant legal problems.  

At the time of the examination the Veteran was in a relationship with a woman who he considered to be his significant other.  He indicated that other than her, he had no social relationships.  He used to try to spend time on his 38 acres farming or doing landscaping or gardening but had lost interest in this.  

On mental status examination the Veteran was cooperative and his manner of relating was adequate.  He appeared his stated age and was appropriately dressed and well-groomed.  Gait, posture, and motor behavior were otherwise normal and eye contact was appropriate.  His speech was fluent and the quality of his voice was clear.  Both expressive and receptive language were adequate.  The Veteran's thought processes were coherent and goal-directed with no evidence of obvious hallucinations, delusions, obsessions, or compulsions.  His affect was dysphoric both otherwise appropriate to the content of the discussion.  His mood was dysthymic.  The Veteran's sensorium appeared clear.  He appeared fully oriented to person, place, and time.  His attention and concentration appeared intact, as he was able to perform simple calculations and serial-3 subtractions without error.  His memory skills were believed to be intact, and his intellectual functioning was felt to be above average.  His insight was fair, and his judgment appeared to be fair as well.

The Veteran reported that most of his activities of daily living were currently intact.  He stated that he was able to dress, bathe, and groom himself without special conditions or mechanical devices, as well as laundry without difficulty.  He reported that he did have difficulty with shopping and was usually restricted to small convenience stores as he had problems with crowds.  He stated that he was able to drive his own vehicle and manage his own money and that he handled the bills.  

Speaking of his problems with crowds, the Veteran reported that he had panic attacks at least twice per month that were related to being exposed to crowds and involved trembling, dizziness, difficulty breathing, and a strong urge to flee.  He did not relate symptoms that suggested thought disorder or cognitive dysfunction.  

The Veteran did relate symptoms of a mood disorder.  He stated that this started around 2002, at the loss of his senior counseling position, as well as the start of marital problems that would lead to a second divorce.  He began to have consistent feelings of low mood.  In the last few weeks he had been experiencing low mood, crying spells, hopelessness, loss of interest in things he likes, as well as irritability.  He also complained of low energy, feeling worthless, low self-esteem, difficulty concentrating, less pleasure out of life, and social withdrawal.  He denied suicidal or homicidal ideation.  He did not relate symptoms that would suggest that he had ever experienced a manic episode.

The examiner indicated that the Veteran had a markedly diminished interest in significant activities and a feeling of detachment or estrangement from others, as well as a restricted range of affect.  The Veteran also reported that he woke up at least three to four times per night every night and had struggled with irritability and difficulty concentrating, as well as an exaggerated startle response.  The examiner diagnosed PTSD and assigned a GAF score of 51.  The examiner also indicated that it was his belief that the prognosis for the Veteran was fair, given that he had good intellectual resources and appeared to be somewhat motivated for change.  

During the December 2010 VA examination the Veteran reported that he took an early retirement from his employer effective September 20, 2010 due to his psychiatric problems.  Significantly the Veteran indicated that he did not want to get fired which is why he took an early retirement.  He reported that, over the years, he had experienced homicidal thoughts with regard to his prior employer.  He also admitted to prior suicidal thoughts, particularly during his 2003 divorce, and described a plan for suicide, although he indicated that he was "fairly certain" that he would not kill himself at this point.  

He reported that he continued to be in a relationship with his significant other and had been in a relationship with her for the past five to six years. 

On mental status examination the Veteran had fair eye contact.  He was casually dressed, not malodorous, and was adequately groomed.  He was cooperative and attentive towards the examiner.  He was alert and oriented to person, place, and time.  He showed no obvious psychomotor retardation or agitation.  His speech was somewhat spontaneous and discouraged in tone to some degree.  He had some difficulty accepting retirement.  The Veteran had an affect that was anxious throughout the examination when talking about military experiences that were life-threatening and indicated that he had nightmares about those incidents.  He was not tearful at any point during the examination, but indicated that he was sad about how his life had turned out.  He also had some anger about the way he was somewhat forced in retirement.  He was afraid he was going to get fired otherwise.  The veteran was totally genuine throughout the examination.  He was showing thought content that involved signs of chronic PTSD problems including difficulties handling emotions related to his military experiences.  

The Veteran had been experiencing fatigue for many years and had basically gone home and slept after work as this was all he could handle.  The work was totally draining him emotionally for the last five to six years.  He started in counseling through VA five years earlier and received service connection for PTSD, noncombat type.  He was put on antidepressant medication for all that time.  The Veteran showed no delusional features at the time of the examination.  He did not appear to be responding to any internal stimuli such as auditory hallucinations.  His thought processes were coherent.  He appeared to be of above average intellectual endowment.  His insight into his condition appeared to be fair currently, although that had not always been the case.  He was close to suicide back in 2002.  He had struggled to get through that period without seeking help.  He had been getting help through VA for the last five years, which, according to the examiner, was the reason the Veteran had been able to continue working until two months earlier.  The examiner was quote certain that the Veteran would have had to retire a lot sooner that that due to all of the pressure from his bosses since they were unhappy with his work performance.  His judgment appeared to be fair currently, and the examiner did not feel that the Veteran was actively dangerous to himself or others.  He was not under the pressure of working every day, and will, hopefully, have less grudge feelings as time went on towards his previous employer.  He had had problems with activities of daily living increasingly so.  These were directly related to his noncombat PTSD condition and its corresponding symptomatology. 

The diagnosis of PTSD was continued.  The examiner indicated that it was clear that the Veteran's PTSD had worsened over the last five years since his previous VA examination which led him to retire from his job sooner than he wanted to.  The Veteran's PTSD interfered with his ability to handle work pressure.  The examiner opined that the Veteran was socially, totally, and occupationally impaired and that he was individually unemployable due to his noncombat PTSD by itself.  The examiner also diagnosed major depressive disorder.  The examiner assigned a GAF score of 37 for the Veteran's PTSD and major depressive disorder (combined) and a GAF score of 39 for just the Veteran's PTSD.    

The Veteran also submitted disciplinary action statements from his prior employer dated in May 2003 and September 2006.  Specifically, in May 2003 the Veteran was disciplined for using unprofessional language and in September 2006 the Veteran was disciplined for publishing an inflammatory email to about his employer.  

Also relevant are VA outpatient treatment records dated from October 2007 through September 2010 as well as treatment records from the Vet Center dated from August 1987 through February 2007.  Significantly, in a January 26, 2007 statement C.H., the Veteran's readjustment counseling therapist from the Vet Center, wrote that the Veteran was showing occupational and social impairment with deficiencies in such areas as work, family relations, judgment, thinking, and mood.  Problems the Veteran was having on his job were documented and his partner did not know what to expect from him from moment to moment.  The Veteran reportedly had impaired impulse control and had difficulty adapting to stressful circumstances.  The Veteran was, reportedly, unable or unwilling to establish and maintain effective relationships.  A November 2010 VA treatment record shows a GAF of 45.  Furthermore, the record shows that the Veteran is in receipt of Social Security disability benefits and the records associated with that award have been associated with the claims file.      

1.  Prior to January 26, 2007

Based on these findings, the Board finds that the evidence of record substantiates a 50 percent evaluation for the period of time prior to January 26, 2007.  During the November 2005 VA examination the examiner noted that the Veteran's affect was dysphoric with a restricted range and his mood was dysthymic.  The Veteran's mental disorder also affected his abilities to function both in his occupation and socially, with such deficiencies as anxiety, flashbacks, nightmares, social isolation, irritability, sleep deprivation, mood swings, and impaired anger management.  Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximated the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD was productive of impairment warranting the higher evaluation of 50 percent under DC 9411 prior to January 26, 2007.

As for the potential for a yet higher rating, the Board notes during the November 2005 VA examination and prior to January 26, 2007 the Veteran was assigned a GAF score of 51 during, which is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The totality of the evidence reflects symptoms warranting no more than a 50 percent rating under the applicable criteria prior to January 26, 2007.  Prior to January 26, 2007, the evidence did not demonstrate that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the Veteran may have suffered from some level of social impairment, in that he was withdrawn and isolative, with minimal socialization, the evidence did not show that he necessarily was prevented from establishing and maintaining such relationships.  

Prior to January 26, 2007 the Veteran maintained a significant relationship with his girlfriend.  As for industrial impairment, it was noted that the Veteran had maintained a job as a state veteran's counselor since 1994 and while the Veteran reported that he had difficulty managing his anger, this had, reportedly, improved in the last couple of years.  The Veteran's PTSD was not shown to be so disabling so as to warrant an evaluation of 70 percent under DC 9411 prior to January 26, 2007.  Specifically, there was no evidence of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  In sum, the Board concludes that the Veteran's PTSD was not manifested by symptomatology that approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent prior to January 26, 2007 under DC 9411.  See 38 C.F.R. § 4.7.  

2. Beginning January 26, 2007

Although a 70 percent evaluation has been granted for PTSD beginning January 26, 2007, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  In other words, there is a lack of evidence of symptoms of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, or memory loss of vital information.  The Veteran's speech and thought process have not been a problem, he is well oriented, and there is no evidence of a problem with hygiene.  While the Veteran retired early in September 2010 as a result of his PTSD, he is clearly able to perform all activities of daily living, can drive an automobile, and has not been shown to manifest any persistent danger of hurting himself or others.  Also, the Veteran has maintained lasting relationships with his girlfriend.  Consequently, the Board finds that the total disability picture warrants a 70 percent evaluation but no more.

With regard to both prior to and beginning January 26, 2007, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 50 percent prior to January 26, 2007 and 70 percent beginning January 26, 2007.

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiner to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.


Extraschedular Consideration

The Veteran has argued that his service-connected PTSD has affected his ability to maintain substantially gainful employment.  Significantly, the record shows that the Veteran was forced to take an early retirement in September 2010 due to his PTSD.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The competent medical evidence of record shows that, beginning January 26, 2007 his PTSD is primarily manifested by some occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including suicidal ideation; near-continuous panic or depression affecting his ability to function independently; and difficulty adapting in stressful circumstances.  The applicable diagnostic codes used to rate the Veteran's PTSD provide for ratings based on such symptomatology.  See DC 9411.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, while there is ample evidence that the Veteran became unemployable due to his service-connected PTSD in approximately September 2010, he is in receipt of a total disability rating based on individual unemployability (TDIU) beginning September 29, 2010.

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 8, 2005, the date of his claim, and a 30 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Furthermore, the Veteran himself previously worked as a state veteran's service officer and is, therefore, well versed in veterans law.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, afforded the appellant adequate psychiatric examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

An initial disability rating of 50 percent, and no higher, for PTSD is granted from August 8, 2005 and is subject to statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating greater than 70 percent for PTSD for the period of time beginning January 26, 2007 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


